Citation Nr: 0710432	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for panic attacks.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for respiratory cancers.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected otitis externa, effective from 
May 31, 2005, based upon the initial grant of service 
connection.  

4.  Entitlement to a disability evaluation in excess of 0 
percent for service-connected otitis externa, from July 7, 
2002 to May 30, 2005, based upon the initial grant of service 
connection.  

5.  Entitlement to a disability evaluation in excess of 0 
percent for hearing loss.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected epicondylitis of the left 
(minor) elbow.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
U.S. Army from May 1967 to May 1970, and in the U.S. Navy 
from October 2001 to July 2002.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Regional Office (RO).  Specifically, a March 2003 rating 
decision denied the claim of entitlement to service 
connection for panic attacks, and determined that the 
requisite new and material evidence had not been received to 
reopen a previously denied claim of entitlement to service 
connection for respiratory cancers.  The March 2003 decision 
also granted service connection for otitis externa and 
assigned a 0 percent disability evaluation, effective from 
July 7, 2002.  The veteran perfected appeals of the foregoing 
denials of service connection as well as the 0 percent 
disability rating assigned to service-connected otitis 
externa.  

An October 2005 rating decision, increased the disability 
evaluation for service-connected otitis externa from 0 
percent disabling to 10 percent disabling, effective from May 
31, 2005.  Since this rating was less than the maximum 
available benefit, the issue remained in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, since the 
appeal stems from the veteran's disagreement with the 
evaluation assigned as a result of the original grant of 
service connection for otitis externa, as reflected in the 
issues noted above, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A March 2005 rating decision granted service connection for 
hearing loss and assigned a 0 percent disability evaluation, 
effective from July 7, 2002.  In May 2005, the veteran 
submitted a notice of disagreement with the disability 
evaluation assigned.  

An April 2006 rating decision denied the veteran's claims of 
entitlement to service connection for PTSD and entitlement to 
a disability evaluation in excess of 10 percent for service-
connected epicondylitis of the left (minor) elbow.  In 
February 2007, the veteran's representative submitted a 
statement that must be construed as a notice of disagreement 
with respect to the left elbow disability rating.  Similarly, 
in February 2007, the veteran submitted a statement that must 
be construed as a notice of disagreement with respect to the 
claim of service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case pertaining to the 
veteran's otitis externa was issued in September 2005.  The 
last supplemental statement of the case pertaining to panic 
attacks and respiratory cancers was issued in December 2005.  
In March 2006, the report of a January 2006 VA audiology 
examination was associated with the claims file.  In January 
2007, the veteran submitted VA medical treatment records 
dated from November 2002 through January 2007 from the 
El Paso VA Medical Center (VAMC) in support of his appeal.  
This evidence is relevant to the issues on appeal and must be 
considered in addressing those issues.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 19.37(a) (2006).  It is incumbent upon the RO through the 
AMC to review the evidence and issue an appropriate 
supplemental statement of the case.  

Secondly, in January 2007, the veteran submitted a written 
statement in which he indicated that in addition to the El 
Paso VAMC, he has been treated privately at the "MD Anderson 
Cancer Clinic" in Houston, Texas, and the Sierra Medical 
Center in El Paso, Texas.  It is incumbent upon VA to assist 
the veteran in obtaining treatment records and medical 
evidence, the possible location of which has been 
specifically identified by the veteran, in order to fully 
determine the nature and etiology of any disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Third, with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for respiratory 
cancers, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
a claimant of the evidence and information necessary to 
reopen a previously denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
basis for the denial in the prior decision (in this case, the 
decision of February 1999), and respond with a notice which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection which were found insufficient in the previous 
denial.

In the case at hand, the Board observes that in the July 2003 
statement of the case, the veteran was provided with a basic 
description of what constitutes "new and material" evidence, 
he has yet to be provided with notice which fully complies 
with the newly-specified criteria as noted in Kent, supra 
(i.e., the type of evidence which would be new and material 
based on the reasons for the prior denial).  Such notice must 
be provided to the veteran prior to a final adjudication of 
his current claim for service connection for residuals of 
respiratory cancers.  

Fourth, with respect to the issue of entitlement to service 
connection for panic attacks, it is noted that VA's duty to 
assist the claimant in the development of his claims pursuant 
to 38 U.S.C.A. § 5103A (West 2002), includes obtaining a 
medical opinion whenever such an opinion is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002). 

With respect to the history as it relates to the panic 
attacks at issue, service medical records reveal that the 
veteran was found "fit for mobilization" in November 2001 
upon entry into his second period of active service.  It was 
indicated in the mobilization screening, however, that his 
medications included Effexor with the notation of 
"tapering."  The June 2002 Report of Medical Assessment 
undertaken upon the veteran's separation from his second 
period of service noted that the veteran had "suffered" 
panic attacks while on active duty.  

Post-service medical evidence includes an October 2002 VA 
psychiatric examination and a May 2004 statement from a 
private psychiatrist, Abraham J. Katz, M.D. pertaining to the 
issue of service connection for panic disorder.  The report 
of the October 2002 VA psychiatric examination shows 
diagnoses on Axis I that included" panic disorder without 
agoraphobia."  In the May 2004 statement, Dr. Katz indicated 
that the veteran had been treated with Effexor for depression 
symptomatology prior to his second period of service.  
Dr. Katz indicated that the medication was discontinued 
during service "way too fast and done in a manner that 
didn't allow [the veteran] to stabilize correctly."  
Dr. Katz opined that "this inappropriate discontinuation of 
his medication created [the veteran's] critical panic attacks 
and mood swings that exacerbated his symptoms and produced a 
work-related relapse of his Bipolar disorder."  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.

The question of whether the veteran's panic disorder pre-
existed and was aggravated during service is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
Board therefore concludes that additional VA examination is 
necessary to determine whether the veteran has a current 
panic disorder that is related to service by way of 
incurrence or aggravation, including whether the veteran 
clearly and unmistakably had panic disorder prior to his 
second period of service.  If he is found to have had a panic 
disorder prior to service, a determination is needed as to 
whether that disorder was permanently aggravated by such 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Finally, as noted above, in May 2005, the veteran submitted a 
notice of disagreement with the 0 percent disability 
evaluation assigned for his service-connected hearing loss in 
the March 2005 rating decision, while in February 2007, the 
veteran's representative submitted a notice of disagreement 
with the 10 percent disability evaluation assigned for 
service-connected epicondylitis of the left (minor) elbow in 
an April 2006 rating decision.  The veteran also submitted a 
notice of disagreement with respect to the claim of service 
connection for PTSD.  The veteran was not provided with a 
statement of the case in response to these notices of 
disagreement.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement has been filed as to 
its denial, the appellant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The AMC should ensure that the 
veteran is sent an additional VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen his previously denied claim for 
service connection for respiratory 
cancers, and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were insufficient at the time of 
the previous denial, as outlined by the 
Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The AMC should ask the veteran to 
provide the names of any health care 
providers, in addition to "MD Anderson 
Cancer Clinic" in Houston, Texas, and 
the Sierra Medical Center in El Paso, 
Texas, who have treated him for any of 
the disorders at issue since his 
separation from service.  

3.  After obtaining all necessary 
information, authorizations, and 
releases, the AMC should attempt to 
obtain copies of any treatment records 
from "MD Anderson Cancer Clinic" in 
Houston, Texas, and the Sierra Medical 
Center in El Paso, Texas.  , and any 
other health care providers identified by 
the veteran who has treated him for the 
disorders at issue.  All records obtained 
should be associated with the claims 
file.

4.  After completion of #1 #2, and #3, 
the AMC should schedule the veteran for 
appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and 
treatment of psychiatric disorders to 
determine whether the claimed panic 
disorder, if found, bears any 
relationship to service, including any 
treatment or injuries identified in the 
service medical records.  The claims file 
and a separate copy of this remand must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.
Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to any currently 
present panic disorder:

What is the most likely date of onset of 
the veteran's panic disorder?  In 
particular, please discuss whether the 
veteran's panic disorder initially 
manifested during any period of active 
service.

In this regard, please discuss whether 
the panic disorder exist prior to the 
veteran's entrance onto active duty, 
including in particular, prior to his 
second period of active service from 
October 2001 to July 2002?

With respect to any manifestations of 
panic disorder that the examiner believes 
existed prior to the veteran's entrance 
onto a period of active duty, did the 
manifestations undergo a chronic and 
permanent increase in severity during or 
as a result of service that would be 
beyond the normal progression of the 
disorder?  If the opinion is that they 
did not undergo such an increase, is it 
clear and unmistakable that it did not?

The examining physician should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in the examination report.

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

5.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims now under appeal, 
to include consideration of all evidence 
received since the most recent 
supplemental statement of the case.  If 
the determination is not a full grant of 
benefits sought, furnish the veteran with 
a supplemental statement of the case and 
afford him an opportunity to respond 
before the case is returned to the Board.

7.  The VBA AMC should issue a Statement 
of the Case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
PTSD; entitlement to a disability 
evaluation in excess of 0 percent for his 
service-connected hearing loss; and 
entitlement to a disability evaluation in 
excess of 10 percent for service-connected 
epicondylitis of the left (minor) elbow.  
The veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b) (2006).  Then, only if the 
appeal is timely perfected, the issues 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

